Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 09/02/2020.
Claims 1-20 have been canceled.
Claims 21-40 have been added.
Claims 21-40 are pending.

Priority
2.	This application is a continuation of 15/389,030 (Patent US 10621229), which was filed on 12/22/2016, was acknowledged and considered
Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 09/02/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,229. Although the conflicting claims are not identical, they are not patentably distinct from each other.
Patent US 10621229
Instant Application 16814676
Claim 1:
    A media playback device comprising: 

    a content output device configured to output media content; 

    a cadence acquiring device; 

    a processing device configured to control operation of the media playback device; and 

    a memory device storing software instructions that, when executed by the processing device, cause the media playback device to: 

    acquire, using the cadence acquiring device, a cadence of a user associated with a repetitive motion activity; 

    send a request to a media delivery system, the request associated with the cadence and configured to cause the media delivery system the plurality of pre-generated cadence-based playlists being created for a predetermined range of cadence values and stored in the media delivery system, each of the plurality of pre-generated cadence-based playlists being associated with a subset of the predetermined range of cadence values and identifying media content items having one or more tempos corresponding to the subset of the predetermined range of cadence values; 

    receive, from the media delivery system, data usable to initiate playback of media content items identified by the selected one of the plurality of pre-generated cadence-based playlists; and 

    play, using the content output device, the media content items identified by the selected one of the plurality of pre-generated cadence-based playlists.
Claim 21:
    A media playback device comprising: 

    a content output device configured to output media content; 

    a cadence acquiring device; 

    a processing device configured to control operation of the media playback device; and 

    a memory device storing software instructions that, when executed by the processing device, cause the media playback device to: 

    acquire, using the cadence acquiring device, a cadence of a user associated with a repetitive motion activity; 

    send a request to a media delivery system, the request associated with the cadence and configured to cause the media delivery system 






    receive, from the media delivery system, data usable to initiate playback of the selected one of the plurality of pre-generated playlists; and 


    play, using the media playback device, the selected one of the plurality of pre-generated cadence-based playlists..
Claim 12:
    A method for playing media content items, the method comprising: 

    acquiring, using a media playback device, a cadence of a user associated with a repetitive motion activity; 

    sending a request to a media delivery system, the request associated with the cadence and configured to cause the media delivery system to select one of a plurality of pre-generated cadence-based playlists, the plurality of pre-generated cadence-based playlists being created for a predetermined range of cadence values and stored in the media delivery system, each of the plurality of pre-generated cadence-based playlists being associated with a subset of the predetermined range of cadence values and identifying media content items having one or more tempos corresponding to the subset of the predetermined range of cadence values; 

    receiving, from the media delivery system, data usable to initiate playback of media content items identified by the selected one of the plurality of pre-generated cadence-based playlists; and 

    playing, using the media playback device, the media content items identified by the selected one of the plurality of pre-generated cadence-based playlists.
Claim 31:
A method for playing media content items,
the method comprising:

acquiring, using a media playback device, a cadence of a user associated with a repetitive
motion activity;

    sending a request to a media delivery
system, the request associated with the cadence and configured to cause the media delivery system to select one of a plurality of pre-generated cadence-based playlists, wherein the selected playlist includes one or more media content items with each of the media content items having a tempo that corresponds to the cadence associated with the repetitive motion activity of the user;






receiving, from the media delivery system, data usable to initiate playback of the selected one of the plurality of pre-generated playlists;
and


    playing, using the media playback device, the selected one of the plurality of pre- generated cadence-based playlists

Claim 40:
    A computer-readable storage medium comprising software instructions that, when executed, cause one or more computing devices to:

    acquire, using a cadence acquiring device, a first cadence of a user associated with a repetitive motion activity;

    send a request to a media delivery system, the request associated with the first cadence and configured to cause the media delivery
system to select a first playlist from a plurality of pre-generated cadence-based playlists, wherein the first playlist includes one or more media content items with each of the media content items having a tempo that corresponds to the first cadence associated with the repetitive motion activity of the user;

    receive, from the media delivery system, data usable to initiate playback of the first


play, using the media playback device, th
first playlist;

    continually monitor, using the cadence acquiring device, the cadence of the user associated with the repetitive motion activity;

    upon determining that the cadence of the user has changed from the first cadence of the user, acquire, using the cadence acquiring device, a second cadence of the user associated with the repetitive motion activity;

    determine whether the second cadence is below a predetermined level;

    upon determining that the second cadence is below a predetermined level, stop playback of the selected playlist;

6

    upon determining that the second cadence is not below the predetermined level, but has changed beyond a predetermined threshold from the first cadence, send an updated request to the media delivery system, the request associated with the second cadence and configured to cause the media delivery system to select a second playlist from the plurality of pre-generated cadence-based playlists, wherein the second playlist includes one or more media content items with each of the media content items having a tempo that corresponds to the second cadence associated with the repetitive motion activity of the user; and

    upon determining that the second cadence is not below the predetermined level and has not changed beyond the predetermined threshold from the first cadence, continue playback of the first playlist.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-22, 27-33 and 38-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kahn et al (US 20090319221) in view of Nix et al (US 20130311464). 
Claim 21:
	Kahn suggests a media playback device comprising: a content output device configured to output media content [Kahn: Paragraph 24 and Fig 1 (electronic device or user device is media playback device. Media playback device can comprise other functions such as outputting media content)]; a cadence acquiring device [Kahn: Paragraph 24 and Fig 1 (electronic device or user device is media playback device. Media playback device can comprise other functions such as acquiring cadence)]; a processing device configured to control operation of the media playback device [Kahn: Paragraph 24 and Fig 1 (electronic device or user device is media playback device. Media playback device can comprise other functions such as controlling operation of media )]; and a memory device storing software instructions that, when executed by the processing device, cause the media playback device to: acquire, using the cadence acquiring device, a cadence of a user associated with a repetitive motion activity [Kahn: Paragraph 23 and 75 (cadence and motion)]; send a request to a media delivery system [Kahn: Par 32 and Fig 2 (Server)], the request associated with the cadence and configured to cause the media delivery system to select one of a plurality of pre-generated cadence-based playlists, wherein the selected [Kahn: Par 25, 38 and 75 (Cadence, tempo and playlist)]; receive, from the media delivery system, data usable to initiate playback of the selected one of the plurality of pre-generated playlists; and play, using the media playback device, the selected one of the plurality of pre-generated cadence-based playlists [Kahn: Par 25, 38 and 75 (Cadence, tempo and playlist)].
	Kahn does not explicitly indicate the playlist as pre-generated playlist.
	Nix suggests the playlist as pre-generated playlist [Nix: Par 24 (Similar users likely have similar tastes)].
	Both references (Kahn and Nix) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as managing playlists. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Kahn and Nix before him/her, to modify the system of Kahn with the teaching of  Nix in order to customize playlists according to user groups [Nix: Par 24].
Claim 22:
	The combined teachings of Kahn and Nix suggest wherein the software instructions further cause the media playback device to: acquire, using the cadence acquiring device, a second cadence associated with the repetitive motion activity, the second cadence being different from the cadence; send a second request to the media delivery system, the second request associated with the second cadence and configured to cause the media delivery system to select another one of the plurality of pre-generated cadence-based playlists; receive, from the media delivery system, second data usable to initiate playback of the selected another one of the plurality of pre-generated cadence-based playlists; and play, using the content output device, the [Kahn: Par 25, 38 and 75 (Cadence, tempo and playlist. Playlists are automatically generated in accordance to cadence, tempo motion)].
	Kahn does not explicitly indicate the playlist as pre-generated playlist.
	Nix suggests the playlist as pre-generated playlist [Nix: Par 24 (Similar users likely have similar tastes)].
	Therefore, the limitations of claim 22 are rejected in the analysis of claim 21 above and the claim is rejected on that basis.
Claim 27:
	The combined teachings of Kahn and Nix suggest wherein the user’s cadence is acquired by receiving a user selection of a tempo [Kahn: Par 75 (a user can speed up or slow down by selecting songs that are faster or slower in tempo than the user's current cadence)].
Claim 28:
	The combined teachings of Kahn and Nix suggest wherein the software instructions further cause the media playback device to: automatically monitor, using the cadence acquiring device, for changes in the cadence of the user associated with the repetitive motion activity [Kahn: Par 74-75 (playlists are automatically adjusted based on users’ current motion states)].
Claim 29:
	The combined teachings of Kahn and Nix suggest wherein the software instructions further cause the media playback device to: receive a user selection of playlist characteristics, wherein one of the plurality of pre-generated cadence-based playlists is selected based at least partly on the user selection of playlist characteristics [Kahn: Par 80].
Claim 30:
Kahn and Nix suggest wherein the playlist characteristics include at least on of genre, theme, and era of a playlists [Nix: Par 29].
	Both references (Kahn and Nix) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as managing playlists. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Kahn and Nix before him/her, to modify the system of Kahn with the teaching of  Nix in order to customize playlists according to categories [Nix: Par 29]
Claims 31-32:
Claims 31-32 are essentially the same as claims 21-22 except that they set forth the claimed invention as a method rather a device and rejected under the same reasons as applied above.
Claim 33:
	The combined teachings of Kahn and Nix suggest stopping the playback of the selected another one of the plurality of pre-generated cadence-based playlists [Kahn: Par 74-75 (playlists are automatically adjusted based on users’ current motion states)].
Claims 38-39:
Claims 38-39 are essentially the same as claims 29-30 except that they set forth the claimed invention as a method rather a device and rejected under the same reasons as applied above.



s 23-26 and 34-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kahn et al (US 20090319221) in view of Nix et al (US 20130311464) and further in view of Yeh et al (US 20150081066). 
Claim 23:
	The combined teachings of Kahn, Nix and Yeh suggest wherein a difference between the cadence and the second cadence is greater than a threshold [Yeh: Par 56 (The threshold that triggers switching of playlists)].
	Three references (Kahn, Nix and Yeh) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as managing playlists. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Kahn, Nix and Yeh before him/her, to modify the system of Kahn and Nix with the teaching of  Yeh in order to alter playlists that match a user’s activity cadence or tempo [Yeh: Par 56].
Claim 24:
	The combined teachings of Kahn, Nix and Yeh suggest wherein the software instructions further cause the media playback device to: determine that a difference between the cadence and the second cadence is not greater than the threshold; and continue to play the selected one of the plurality of pre-generated cadence-based playlists [Yeh: Par 54-56 (The threshold that triggers switching of playlists)].
	Therefore, the limitations of claim 24 are rejected in the analysis of claim 23 above and the claim is rejected on that basis.
Claim 25:
Kahn, Nix and Yeh suggest wherein the software instructions further cause the media playback device to: determine that the cadence is below a predetermined level; and stop playback of the selected one of the plurality of pre-generated cadence-based playlists [Yeh: Par 54-56 (The threshold that triggers switching of playlists)].
	Three references (Kahn, Nix and Yeh) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as managing playlists. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Kahn, Nix and Yeh before him/her, to modify the system of Kahn and Nix with the teaching of  Yeh in order to alter playlists that match a user’s activity cadence or tempo [Yeh: Par 56].
. Claim 26:
	The combined teachings of Kahn, Nix and Yeh suggest wherein the software instructions further cause the media playback device to: receive a user selection of a tempo; and play one of the plurality of pre-generated cadence-based playlists associated with the tempo regardless of change in the cadence [Yeh: Par 74 (Manually overriding the automatic configuration)].
	Three references (Kahn, Nix and Yeh) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as managing playlists. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Kahn, Nix and Yeh before him/her, to modify the system of Kahn and Nix with the teaching of  Yeh in order to manually override the automatic configuration [Yeh: Par 74].
Claims 34-37:





Allowable Subject Matter
9.	Claim 40 is in condition for allowance.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/27/2022

/HUNG D LE/Primary Examiner, Art Unit 2161